DETAILED ACTION
This action is in response to the original filing on 11/28/2018.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites “providing data for presenting a user interface displaying a plurality of training images and specifying a feature to label in the plurality of training images”.  The relationship between these limitations is unclear.  It is unclear how the “specifying a feature to label in the plurality of training images” step is intended to relate to the other limitations. It is unclear whether the method provides data for 1) presenting a user interface… and 2) specifying a feature.  It is unclear whether the user interface 1) displays a plurality of training images… and 2) specifies a feature….  It is unclear whether the specifying 
	providing data and specifying a feature to label in a plurality of training images, wherein the data is for presenting a user interface, wherein the user interface displays the plurality of training images

	Claim 1 further recites ‘select a plurality of images, a plurality of patches of a larger image, or a combination thereof for labeling based on the set of feature labels and the plurality of training images’.  It is unclear as to which previously recited claim limitations are intended to be referenced by the combination.  It is further unclear whether ‘for labeling based on the set of feature labels and the plurality of training images’ is intended to refer only to the combination thereof or all preceding limitations.  For the purposes of claim interpretation, this limitation is interpreted as:
	select for labeling, based on the set of feature labels and the plurality of training images, a plurality of images, a plurality of patches of a larger image, or a combination of the plurality of images and the plurality of patches of a larger image

Regarding claims 8 and 15, claims 8 and 15 contain substantially similar limitations to those found in claim 1.  Consequently, claims 8 and 15 are rejected for the same reasons.

Regarding claims 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 20080103996 A1, published 05/01/2008) in view of Liu et al. (“Improving Learning-from-Crowds through Expert Validation” Proceedings of the Twenty-Sixth International Joint Conference on Artificial Intelligence (IJCAI-17) pp. 2329-2336, published August 2017).

	Regarding claim 1, Forman teaches the claim comprising:
	A computer-implemented method comprising (Forman Figs. 1-9; abs. provided are systems, methods and techniques for machine learning):
providing data for presenting a user interface displaying a plurality of training images and specifying a feature to label in the plurality of training images, wherein the feature is selected based on an image selection criterion (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; unlabeled samples 2 are input into an automated classifier 3 that then outputs a corresponding class prediction 4 for each such sample; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are ;
receiving a set of feature labels for the plurality of training images via the user interface based on user-sourced input data (Forman Figs. 1-9; [0021], the selected samples 7 are labeled via interface module 43 in order to generate the training set 45, which includes the set of samples and their assigned labels; module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; module 43 displays to user 44 (here, a human domain expert) each sample 7 together with a set of radio buttons; the user 44 then clicks on one of the radio buttons, thereby designating the appropriate label for the sample 7; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0040], 44 and 57 generally are described above as being human beings; user 57 preferably has more expertise, and/or at least ; 
and training a machine learning based image selector to select a plurality of images, a plurality of patches of a larger image, or a combination thereof for labeling based on the set of feature labels and the plurality of training images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; [0023], in step 12 the classifier 3 is trained; the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be 
However, Forman fails to expressly disclose based on crowd-sourced input data.  In the same field of endeavor, Liu teaches:
based on crowd-sourced input data (Liu Figs. 1-6; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on crowd-sourced input data as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective learning-from-crowd methods have been developed to infer correct labels from noisy crowdsourced labels, a method for postprocessed expert validation is still needed.  This paper introduces a semi-supervised learning algorithm that is capable of selecting the most informative instances and maximizing the influence of expert labels (see Liu abstract).  The semi-supervised algorithm to improve the 

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Forman Figs. 1-9; [0067], all of the systems, methods and techniques described herein can be practiced with the use of one or more programmable general-purpose computing devices; one or more central processing units (CPUs); read-only memory (ROM); random access memory (RAM); [0068], suitable devices include mainframe computers, multiprocessor computers, workstations, personal computers, and even smaller computers such as PDAs, wireless telephones or any other appliance or device, whether stand-alone, hard-wired into a network or wirelessly connected to a network; [0069], any of the functionality described above can be implemented in software, hardware, firmware or any combination of these; [0070], the present invention also relates to machine-readable media on which are stored program instructions for performing the methods and functionality of this invention).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium for sampling from a candidate pool of observations to create a training data set for a machine learning model, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (Forman Figs. 1-9; [0067], all of the systems, methods and techniques described herein can be practiced with the use of one or more programmable general-purpose computing devices; one or more central processing units (CPUs); read-only memory (ROM); random access memory (RAM); [0068], suitable devices include mainframe computers, multiprocessor computers, workstations, personal computers, and even smaller computers such as PDAs, wireless telephones or any other appliance or device, whether stand-alone, hard-wired into a network or wirelessly connected to a network; [0069], any of the functionality described above can be implemented in software, hardware, firmware or any combination of these; [0070], the present invention also relates to machine-readable media on which are stored program instructions for performing the methods and functionality of this invention; [0017], samples 2 can comprise, e.g., text, images, video; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; [0023], in step 12 the classifier 3 is trained; the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the 

Regarding claim 4, Forman in view of Liu teaches all the limitations of claim 1, further comprising:
wherein the user-sourced input data is received via the user interface from a plurality of users who are non-experts with respect to feature labeling (Forman Figs. 1-9; [0021], the selected samples 7 are labeled via interface module 43 in order to generate the training set 45, which includes the set of samples and their assigned labels; module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; module 43 displays to user 44 (here, a human domain expert) each sample 7 together with a set of radio buttons; the user 44 then clicks on one of the radio buttons, thereby designating the appropriate label for the sample 7; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2  
Liu further teaches:
crowd-sourced input data is received from a plurality of users who are non-experts with respect to feature labeling (Liu Figs. 1-6; p. 2329 [section 1, paragraph 1], crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data; due to individual differences among workers in terms of background, knowledge, and expertise, crowdsourced labels may be noisy and poor in quality; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); the expert labels are propagated to other similar instances by using joint optimization; p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert; p. 2231 [section 4, paragraph 2], uncertainty caused by noisy crowdsourced labels; p. 2231 [section 5, paragraph 1], the key challenge is to effectively propagate expert labels while decreasing the effect caused by the noisy crowdsourced labels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated crowd-sourced input data is received from a plurality of users who are non-experts with respect to feature labeling as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective learning-from-crowd methods have been developed to 

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

Regarding claim 5, Forman in view of Liu teaches all the limitations of claim 1, further comprising:
further comprising: presenting the plurality of images selected by the machine learning based image selector in another user interface for labeling of the plurality of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], 

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Regarding claim 6, Forman in view of Liu teaches all the limitations of claim 5, further comprising:
wherein the plurality of images is used to train a machine learning model to identify one or more features in image data after the labeling of the plurality of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0023], the classifier 3 is trained, e.g., using training module 5 (shown also in FIG. 3); the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8, so that the resulting classifier 3 can receive new unlabeled samples 2 and provide classification labels 4; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be evaluated in a broader sense, e.g., by considering a model that has been generated (e.g., in module 52) using the current training set 45 and identifying one or more samples from the training set 45 that appear to be inconsistent with such model, in such case designating the identified samples as selected samples 77; [0034], in step 16, the samples 77 are submitted to 

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Regarding claim 7, Forman in view of Liu teaches all the limitations of claim 5, further comprising:
wherein the another user interface is presented to one or more users who are experts (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person (see also [0026-0031]); [0034], in step 16, the samples 77 are submitted to the user 57 (which can be 
Liu further teaches:
a plurality of users who are experts with respect to feature labeling (Liu Figs. 1-6; p. 2329 [section 1, paragraph 1], crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data; due to individual differences among workers in terms of background, knowledge, and expertise, crowdsourced labels may be noisy and poor in quality; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); the expert labels are propagated to other similar instances by using joint optimization; p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert; p. 2231 [section 4, paragraph 2], uncertainty caused by noisy crowdsourced labels; p. 2231 [section 5, paragraph 1], the key challenge is to effectively propagate expert labels while decreasing the effect caused by the noisy crowdsourced labels; p. 2335 [section 8, paragraph 2], for cases where more than one experts validate the estimated labels) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a plurality of users who are experts with respect to feature labeling as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 14 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Liu in further view of Rose et al. (US 20190392055 A1, published 12/26/2019), hereinafter Rose.

Regarding claim 2, Forman in view of Liu teaches all the limitations of claim 1, further comprising:
wherein the image selection criterion specifies the feature occurs within a pool of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are chosen so as to be representative of the types of samples which one desires to classify using the resulting machine-learning classifier (e.g., unlabeled samples 8); samples 7 preferably would constitute a representative cross-section; any of a variety of different (e.g., conventional) techniques can be used for selecting the initial training samples 7; the initial training samples 7 could have been generated in whole or in part by the techniques of the present invention (see Fig. 2, process of selecting images, selecting labels, training a machine learning based image selector to select a plurality of images, and repeating the process); [0021], the selected samples 7 are labeled via interface module 43; [0022], the same feature set is used across all of the samples 2 and 7)
However Forman in view of Liu fails to expressly disclose a maximum frequency at which the feature occurs within a pool of images.  In the same field of endeavor, Rose teaches:
a maximum frequency at which the feature occurs within a pool of images (Rose Figs. 1-8; [0049], an object frequency engine 128 may be configured to determine a frequency of one or more objects across a corpus of digital media files (e.g., stored in index 130 or even in index 122) retrieved and/or created by a population of users; a frequency at which an object occurs across the corpus may be inversely related to how heavily the object is weighted when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a maximum frequency at which the feature occurs within a pool of images as suggested in Rose into Forman in view of Liu.  Doing so would be desirable because background and/or incidental objects detected in a user's digital photographs (and/or digital videos) that are commonplace among a corpus of digital photographs acquired by a population of users, such as furniture, trees, scenery, etc., may not be highly indicative of the user's interest. By contrast, less commonplace objects that are encountered less frequently in the corpus of digital photographs may be more highly indicative of the user's interest.  This is particularly true if these less-commonplace objects are detected across multiple digital photographs taken by a user (see Rose [0003]).  Additionally, Rose’s detection of features of 

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Liu in further view of Larlus-Larrondo et al. (US 20150235160 A1, published 08/20/2015), hereinafter Larlus-Larrondo.

Regarding claim 3, Forman in view of Liu teaches all the limitations of claim 1, further comprising:
wherein the feature is selected based on the feature in a pool of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are chosen so as to be representative of the types of samples which one desires to classify using the resulting machine-learning classifier (e.g., unlabeled samples 8); samples 7 preferably would constitute a representative cross-section; any of a variety of different (e.g., conventional) techniques can be used for selecting the initial training samples 7; [0021], the selected samples 7 are labeled via interface module 43; [0022], the same feature set is used across all of the samples 2 and 7)
However Forman in view of Liu fails to expressly disclose based on a visibility of the feature in a pool of images.  In the same field of endeavor, Larlus-Larrondo teaches:
based on a visibility of the feature in a pool of images (Larlus-Larrondo Figs. 1-4; [0025], the system 10 facilitates outsourcing tasks 18 in which workers select a label 38 from a predefined set 39 of class labels for each of a subset of the documents 36; the documents may all be of a same document type; the document type may be selected from images, videos; in the case of photographic images as documents, each of the classes may correspond to a type of visual object, such as an animal species, bird species, plant species, type of vehicle, type of form that has been/is to be filled in, or the like; an example of such a task is the classification of a bird image 40 according to its species; the labels can be subsequently used to train or improve an automated classification component 42 which includes one or more classifiers; [0027], the method is suited to crowdsourcing of difficult tasks that have many classes (e.g., at least 20, or at least 100 classes, and up to 10,000 or more classes, e.g., up to 500 classes) which may be difficult to distinguish, even for a human; this is the case of fine-grained classification problems where the classes correspond to visually similar and semantically-related classes, e.g., bird species, dog breeds, types of vehicles and other product types, document forms; the assumption can be made that the classes are so similar to each other or so specialized that only an expert can answer the questions with high accuracy; [0035], crowdworkers which answer all (or at least a threshold amount, e.g., in terms of number or proportion) of the gold question(s) correctly are considered reliable and their answers to the standard questions 46 may be used to generate labels for the documents 36 to be classified and/or employed by a classifier training component 74 to retrain the classification component 42; [0046], at S102 a set 34 of labels (corresponding to classes) for applying to unlabeled documents 36 is provided; [0047], at S104, using a set of labeled training documents 62, a binary classifier 42 may be trained by the classifier training component 74 for each of the labels in the set 34 or a multiclass classifier may be trained over all the labels; [0048], at S106, for each (or at least some) of the labels in the set 34, a measure of popularity is computed for the respective class; [0049], at S108, one or more popular classes 30 may be selected; [0052], for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on a visibility of the feature in a pool of images as suggested in Larlus-Larrondo into Forman in view of Liu.  Doing so would be desirable because there are several advantages of crowdsourcing tasks (see Larlus-Larrondo [0002]).  It is also useful when the task is too difficult to be solved by humans or computers alone and when their complementarity can be leveraged (see Larlus-Larrondo [0004]).  Conventionally, image annotation tasks employing crowdsourcing correspond to a small number of easily distinguishable classes (see Larlus-Larrondo [0005]).  However, reliable crowdsourcing results for even simple tasks are not always guaranteed. This may be because the crowdworkers do not have the right backgrounds to understand the task and do a good job, or because they wish to minimize the effort expended (see Larlus-Larrondo [0006]).  The method is suited to crowdsourcing of difficult tasks that have many classes (e.g., at least 20, or at least 100 classes, and up to 10,000 or more classes, e.g., up to 500 classes) which may be difficult to distinguish, even for a human (see Larlus-Larrondo [0027]).


Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huval (US 20180373980 A1) see Figs. 1-5 and [0031-0038], [0043-0048], [0051-0055], [0067], [0075-0079], [0090].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143